Opinion by
Ford, J.
It .was stipulated that the items of merchandise marked “A” consist of jacquard-figured bedspreads, composed in chief value of cotton, having a staple less than 1)4 inches in length, and that the items marked “B” consist of jacquard-figured upholstery cloths (not pile fabrics), which are table scarves, composed in chief value of cotton, having a staple of less than 1% inches in length. Accepting the stipulation as a statement of fact, the items marked “A” were held dutiable at 20 percent under the provision in paragraph 911 (a), as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476), for jacquard-figured bedspreads, wholly or in chief value of cotton, and the items marked “B” were held dutiable at 27)4 parcent under the provision in paragraph 908, as modified, supra, for jacquard-figured scarves, wholly or in chief value of cotton.